Citation Nr: 1627650	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO. 11-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depression, and to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from October 1970 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The matters were remanded by the Board in December 2014, and since that time additional ordered development has been completed.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in February 2014. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. Symptoms of a left knee injury were not chronic in service, nor have they been continuous since separation from service, and no left knee disorder is etiologically related to service related to service.

2. No right knee disorder is etiologically related to service related to service.

3. An acquired psychiatric disorder is not etiologically related to service, or a service-connected disability.


CONCLUSIONS OF LAW

1. A left knee disorder was not incurred in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137. (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2. A right knee disorder was not incurred in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137. (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

3. An acquired psychiatric disorder was not incurred in service and was not proximately caused by a service-connected disability e. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.10(a), 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in December 2012, prior to the initial adjudication of the claims on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. In addition, VA attempted to acquire records from the Social Security Administration (SSA), but was informed in October 2007 that they were unavailable. The duty to assist was further satisfied by VA examination in July 2013, when the examiner conducted a physical examination, was provided the claims file for review, recorded the Veteran's history, considered private medical evidence, and provided factually supported and explained opinions - and with the provision of a VA examination opinion rendered in May 2015 after review of the complete claims file using the Veterans Benefits Management System. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

The Veteran was not afforded a VA examination with regard to his claimed mental health disorder, which he asserts was incurred directly as a result of service, or is secondary to his bilateral knee disorder. In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

 With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service). 

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.") Id.

As discussed below, service treatment records are silent as to any complaints or treatment referable to mental health, and there is no competent or probative evidence linking a current acquire psychiatric disorder with service or a service-connected disability. Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon. 

In December 2014, the Board remanded these appeals for additional development, including retrieval of outstanding treatment records and completion of VA examination on the matter of etiology of any current bilateral knee disorders. The Board then ordered that if, and only if, service connection for a knee disorder was established, the Veteran was to be afforded a mental health examination. The RO substantially complied with the December 2014 remand directives, and the Board may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

To the extent that the Veteran has been diagnosed with arthritic disorders of the knees, arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a). The presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b); Walker, supra. at 1304 (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2015). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b) (2015). Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 

Service Connection for Bilateral Knee Disorders

During his February 2014 hearing before the undersigned, the Veteran testified that he injured his right knee jumping off the back of a two and half ton truck. He was seen at a dispensary, given aspirin, an icepack, and possibly an ace bandage, but was not seen for further treatment at that time. Approximately eight months later, the Veteran was running on a track and "felt a sensation in [his] knee, and [he] blew [his] knee out," but continued to run because it happened during a competitive event. After evaluation of the knee, he was asked to run another competitive event, but declined to do so. He was given "a cold pack, and . . . was on crutches" for "a while." In an April 2006 statement, the Veteran also asserted that while in a tank during a live-fire exercise in Germany, an 81 millimeter mortar round "landed 10 [feet] from where [he was] firing," and that he "jumped out of the tank, [and his] knees hit the ground."
 
Following separation from service in October 1973, the Veteran was playing basketball in 2006 when symptoms began to become worse and he was given an x-ray that revealed "damage" to both his right and left knees. The Veteran reported that he had undergone no treatment of any kind from 1973 until 2006, but that he had constant pain in both knees throughout this period. He stated that in 2006 he was told by a community clinic healthcare provider that, with regard to positive radiographic imagining studies, "it seemed like that was a military issue," and it was for this reason that the Veteran sought VA benefits. 

Service treatment records reveal that in August 1971, the Veteran fell on his left knee. One week later he was seen with pain and stiffness, especially with weightbearing, and a physical assessment revealed no swelling, full range of motion, and a probable muscle strain. On separation examination in June 1973, the lower extremities were normal and the Veteran affirmatively denied any history of "trick" or locked knee, and lameness.

In September 2004 - more than three decades after separation from service - the Veteran reported to a VA examiner that he was unable to walk due to pain in his knees, but had no locking of the knees. On examination, there was bilateral crepitus on range of motion of the knees, but no objective evidence of pain on motion. Both knees were stable, and radiographic imaging showed bilateral moderate degenerative changes, "and a question of some loose bodies."

In March 2005, the Veteran was referred to a VA facility from a "community clinic" with reports of knee joint stiffness on both sides, intermittently, for several months. He was assessed with bilateral knee pain, but no formal diagnosis was made. A year later, in June 2006, x-ray imaging showed marked joint space narrowing in the lateral knee compartments bilaterally. There was spurring at the upper poles of both patellae, but no effusion, and the impression was of bilateral knee osteoarthritis.

The Veteran reported a "couple of months" long history of pain in the knees in March 2006. At night, the pain in the right knee was throbbing, and it was unclear whether symptoms were related to arthritis, gout, or a "right knee injury years ago." Radiographic imaging in June 2006 showed normal bone density, but marked bilateral narrowing in the lateral compartment, and small associated marginal osteophytes. The impression was of bilateral osteoarthritis of the knees.

In March 2007, the Veteran was seen with reports of a 1972 injury to both knees, which he asserted was incurred while performing exercises during an in-service drill. Since that time, he had had a gradual increase in knee pain, but he denied undergoing physical therapy. Cold weather made pain worse, and on physical evaluation, the Veteran had decreased stability with ambulation, and decreased range of motion. Ligamentous testing resulted in increased pain, and it was suggested that the Veteran might benefit from beginning a home exercise plan and lower extremity stretching.

A May 2008 magnetic resonance imaging (MRI) of the right knee showed severe degenerative joint disease with a small effusion, and a July 2008 x-ray revealed advanced osteo degenerative disease in both knees. Changes since the last imaging study appeared slightly worse in the right knee, and there were calcified loose bodies in the posterior aspect of the left knee. Soft tissues appeared otherwise intact.

In October 2010, the Veteran was referred for care with a diagnosis of bilateral degenerative joint disease, and the Veteran reported pain, swelling, and buckling in both knees. Based on his reported history, the evaluating healthcare provider indicated that the "mechanism of injury" had been "exercises during a drill in the military," though there was no rational or explanation of how the conclusion was reached.

On VA examination in July 2013, the Veteran recalled that during service he jumped from a truck and landed on his leg - spraining his knee. No x-ray images were made at the time, and his symptoms had become progressively worse "over the years, esp[ecially] in [the] past [seven] months. The Veteran stated that although his right knee symptoms were initially worse, both knees now hurt to the point of interfering with sleep. He was able to walk for only 15 feet without pain, and used a cane at all times. The Veteran had "significant limitations in range of motion" bilaterally, more so on extension.

The VA examiner reviewed the complete claims file and noted that there was only a single documented instance of treatment referable to either knee during service, which was related to a left knee fall. After the fall there had been no swelling, and the diagnosis had been a muscle strain that "would have resolved with time and not carried any long term sequela like [degenerative joint disease.]" He thus concluded that it was "less than likely that [the Veteran's degenerative joint disease] is related to his muscle strain that occurred while in military service."

In April 2015, following a review of the entire claims file, the same VA examiner noted that the only in-service injury of record was a fall event related to the left knee, that the Veteran was diagnosed with a probable muscles strain, and that he "continued with his service" thereafter. The Veteran had degenerative joint disease of both knees, and the examiner opined that it was generally "unlikely that a singular injury/strain to one knee would have resulted in bilateral knee degenerative joint disease," and specifically "less than likely that his bilateral [degenerative joint disease] is related to the injury sustained while in service."

The Veteran is competent to report on symptoms such as pain in his knees, as such symptoms are capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994). He is similarly competent to recall having fallen on one or both knees during service, and the Board finds his oral and written testimony to that effect to be credible. However, linking a current diagnosis of degenerative joint disease with one or more in-service events over three decades ago is a complex medical determination beyond the Veteran's lay competence. Thus, his bare assertions of such a connection are of little probative value. Similarly, an April 2005 statement from a friend who reported witnessing the Veteran's "difficulty walking or getting around at times," due to knee symptoms, is probative only to the extent that it describes the current level of symptomatology, rather than identifying any specific disorder or cause of such symptomatology.

The weight of the evidence shows that the Veteran injured one or both knees during service, but that any such injury was transient as confirmed by his "normal" medical examination on separation in June 1973. At that time the Veteran himself also denied any history of knee symptoms, and his contemporaneous reports of symptoms (or the lack of symptoms) are more probative than his more recent recollection of what symptoms he had more than 30 years ago. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding the Board's determination that a contemporaneous letter a veteran wrote during VA hospitalization was of greater probative value than subsequent contrary assertion years later). While the Veteran now asserts that he has had continuous symptoms since his in-service injuries, the contemporaneous record again conflicts with this report, and the Board finds the in-service evidence that any knee injury had fully resolved by June 1973 to be more probative than the Veteran's his current assertions of continuous symptoms both prior to, and after, that time.

To the extent that in October 2010 a treating professional recorded that the Veteran injured his knees during service, the Board reiterates that this opinion was offered without underlying rational. Further, a veteran's report of injury made to the doctor is lay evidence, and is not transformed into medical evidence simply because it has been told to a doctor who writes it down. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional"). The October 2010 report appears to be a recording of the Veteran's asserted history, rather than an analytical opinion reached by a medical professional. Even if the opinion was rendered by the attending medical professional, the probative value of a medical opinion hinges on the degree of "support [for] its conclusion with an analysis that the Board can consider and weigh against contrary opinions." Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). Again, as no underlying support was presented, the opinion cannot substantiate the Veteran's claim.
 
In contrast, the July 2013 and April 2015 opinions were internally consistent and were reached following complete reviews and considerations of the available evidence - including consideration Veteran's reported in-service knee injuries. The conclusions reached were fully explained, and the Board finds them to be of great probative value in concluding that the Veteran's bilateral degenerative joint disease was not incurred in, or as a result of service.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for an Acquired Psychiatric Disorder

In February 2014, the Veteran testified before the undersigned that while stationed in Germany a friend was killed in an explosion "and it was depressing because he was a close friend," and because this had been the first time that the Veteran had been away from his family, or left the state of South Carolina. When he returned from active duty he "couldn't deal with a lot of issues and [] started medicating [him]self" with illicit substances, and "ended up going to prison." He testified that while incarcerated he was diagnosed with depression and/or anxiety. In separate written testimony, the Veteran has suggested that a current mental health disability may also be secondary to his claimed knee disorder.

Generally, a claim for service connection for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). The Board has taken an expansive view of the Veteran's claim, however the matter of entitlement to service connection for PTSD is specifically not under consideration. In a February 2012 decision, the Board denied service connection for PTSD, and the Veteran did appeal from that denial. As such the decision is final, and not currently on appeal before the Board.

Service treatment records refect no complaints or treatment referable to mental health, and on separation examination in in June 1973, the Veteran was psychiatrically normal. During a November 2008 hearing with a Decision Review Officer (DRO), 35 years after separation from active duty, the Veteran denied ever having been seen by a VA mental health counselor, or having ever otherwise received mental health treatment.

A March 1996 treatment note during a period of incarceration indicated that the Veteran previously had depression, but it had resolved. In June 1996, the Veteran was referred for a history of depression, though he reported no current mental health issues. Rather, he had concerns that his blood pressure was dropping, and he denied any difficulty with sleep, appetite, or anxiety. 

In February 2006 and February 2007, depression screenings were negative, but in a July 2007 statement, the Veteran reported sometimes having sleepless nights, becoming easily "stressed out," and having poor self-esteem. In October 2009, the Veteran denied symptoms of depression and anxiety, as well as suicidal ideation.

A June 2010 screening was again negative for depression, however, a November 2011 screening was positive for depression. On follow-up in December 2011, the Veteran reported that his significant other of seven years passed away suddenly and unexpectedly from a heart attack one month prior, and that only a few weeks earlier, his girlfriend's brother had passed away. In addition, another friend and family member passed away within the same time frame. The Veteran reported that he was still in shock over the unexpected and quick losses, and tearfully explained that he was trying to use his support network to help him through this time. Given his recent history, the clinical assessment was of bereavement, and in May 2012 a depression screening was again positive. By March 2013, however, depression screening was negative, and the Veteran denied any loss of interest or pleasure in doing things, as well as feeling down, depressed, or hopeless.

A February 2014 letter from the treatment director at a counseling and substance abuse faculty indicate that the Veteran had first been seen - and unsuccessfully treated - beginning in 1993. He returned for further treatment in 1997, and successfully completed the program. The Veteran returned again in October 2000 for three individual therapy sessions, which he successfully completed in December 2000. Records of his treatment were no longer available, however, as his "paper file . . .  has since been destroyed, so there are no details other than the facts stated above."

In November 2014, a depression screening was positive, with the Veteran showing little interest or pleasure in doing things nearly every day, and feeling down, depressed, or hopeless nearly every day. His symptoms were "suggestive of moderate depression."

In March 2015, the Veteran repeated his previous contention that mental health problems began while stationed in Germany. He stated that he had been having depressive symptoms, and was "essentially locked up on the base on weekends." He also reported witnessing other service members kill themselves. The evaluation was of "depression/anxiety/possible PTSD," as well as "poly substance dependency in early remission."

The record confirms that the Veteran has a history that includes periods of diagnosed, if transient, depression. However, while the Veteran is competent to identify observable symptoms such as depression and anxiety, Layno, 6 Vet. App. 465, the clinical diagnosis of pathological depression or anxiety (or any acquired psychiatric disorder), requires specialized skill and education that the Veteran does not have. Thus, his reports of symptoms during and after service are credible and probative that he had such symptoms, but are of little value in substantiating his claim that any acquired psychiatric disorder was incurred in or as a result of service.

Accordingly, the Board is left without probative evidence linking a current acquired psychiatric disorder to service. The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(ORDER BEGINS ON NEXT PAGE)




ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


